                                                                     F~LED
                       UNITED STATES DISTRICT COURT                  JAN 2 4 2019
                     SOUTHERN DISTRICT OF CALIFORNI~
                                                                ,_,. ERi\ u.S. DISTRICT COURT
                                                             SOUTHERN DISTRICT OF CALIFORNIA
                                                            BY                     ~       DEPUTY

UNITED STATES OF AMERICA,              CASE NO. l 7CR2666-JAH - 2



               vs.                     JUDGMENT OF DISMISSAL
KARLA FERNANDA GUTIERREZ (2),

                     Defendant.


          IT APPEARING that the defendant is now entitled to be discharged
for the reason that:

      an indictment has been filed in another case against the defendant and
      the Court has granted the motion of the Government for dismissal of
      this case, without prejudice; or

      the Court has dismissed the case for unnecessary delay; or

_lL   the Court has granted the motion of the Government for dismissal, with
      prejudice; or

      the Court has granted the motion of the defendant for a judgment of
      acquittal; or

      a jury has been waived, and the Court has found the defendant not
      guilty; or

      the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:




           IT IS THEREFORE ADJUDGED that the defendant is hereby discharged.


DATED: 1/24/2019                              l    ~
                                                        '        I
                                       Michael S. Berg       {
                                       Hon. Magistrate Judge
